[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            AUGUST 30, 2005
                            No. 05-10830                   THOMAS K. KAHN
                        Non-Argument Calendar                  CLERK
                      ________________________

                 BIA Nos. A95-230-235 & A95-230-236


WALTER RODRIGUEZ RIBEYRO,
ESMELDA BEATRIZ DEZA ULLOA,
RONALD BRYAN RODRIGUEZ DEZA,
JESUS ALBERTO RODRIGUEZ DEZA,

                                                             Petitioners,

                                 versus

U.S. ATTORNEY GENERAL,

                                                              Respondent.

                      ________________________

                  Petition for Review of an Order of the
                      Board of Immigration Appeals
                     _________________________

                           (August 30, 2005)

Before ANDERSON, WILSON, and PRYOR, Circuit Judges.

PER CURIAM:
      Walter Rodriguez Ribeyro, his wife, Esmelda Beatriz Deza Ulloa, and their

two minor children, Ronald Bryan Rodriguez Deza and Jesus Alberto Rodriguez

Deza, citizens of Peru, petition the Court pro se for review of the final order of the

Board of Immigration Appeals that affirmed the denial of Ribeyro’s application for

asylum and withholding of removal under the Immigration and Nationality Act.

Ribeyro and his family argue that the adverse credibility finding of the IJ was not

supported by substantial evidence and that Ribeyro established that he suffered

past persecution and had a well-founded fear of future persecution. We disagree

and deny the petition.

                           I. STANDARD OF REVIEW

      Because the BIA adopted the decision of the IJ without opinion, we review

the analysis of the IJ as if it were the analysis of the BIA. Nreka v. United States

Att’y Gen., 408 F.3d 1361, 1368 (11th Cir. 2005). We review factual

determinations, including the existence of past persecution and a well-founded fear

of persecution, under the substantial evidence test, and we “must affirm the . . .

decision if it is ‘supported by reasonable, substantial, and probative evidence on

the record considered as a whole.’” Id. 257 3d at 1283-84 (citation omitted).

Under this highly deferential standard, we must defer to the decision . . . unless the

evidence “compels” a reasonable factfinder to find otherwise. INS v. Elias-

Zacarias, 502 U.S. 478, 481 n.1, 112 S. Ct. 812, 815 n.1 (1992).
                                           2
      “Credibility determinations likewise are reviewed under the substantial

evidence test.” D-Muhumed v. United States Att’y Gen., 388 F.3d 814, 818 (11th

Cir. 2004). This Court may not substitute its judgment for that of the IJ with

respect to credibility findings. Id. “Once an adverse credibility finding is made,

the burden is on the applicant alien to show that the IJ’s credibility decision was

not supported by ‘specific, cogent reasons’ or was not based on substantial

evidence.” Forgue v. United States Att’y Gen., 401 F.3d 1282, 1287 (11th Cir.

2005). “A credibility determination, like any fact finding, may not be overturned

unless the record compels it.” Id. (internal quotations and citations omitted). An

adverse credibility finding, however, does not alleviate the duty to consider other

evidence produced by the applicant. Id.

                                 II. DISCUSSION

      An alien who arrives in or is present in the United States may apply for

asylum. INA § 208 (a)(1), 8 U.S.C. § 1158 (a)(1). The Attorney General has

discretion to grant asylum if the alien meets the statutory definition of a “refugee.”

INA § 208(b)(1), 8 U.S.C. § 1158(b)(1). The asylum applicant carries the burden

of proving statutory “refugee” status. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001). If the applicant meets this burden, then the AG may exercise his

discretion to grant the applicant asylum. Id. To establish asylum eligibility, an

alien must, with specific and credible evidence, establish either (1) past
                                           3
persecution on account of his political opinion or other statutorily listed factor or

(2) a “well-founded” fear of future persecution on account of race, religion,

nationality, membership in a particular social group, or political opinion. 8 C.F.R.

§ 208.13(a), (b); Al Najjar, 257 F.3d at 1287. Because the IJ found that Ribeyro

lacked credibility, “the burden is on [Ribeyro] to show that the IJ’s credibility

decision [1] was not supported by ‘specific, cogent reasons’ or [2] was not based

on substantial evidence.” Forgue, 401 F.3d at 1287.

      Ribeyro argues that the BIA and IJ erred in denying his application for

asylum or withholding of removal. Ribeyro contends that he established that he

and his family were persecuted because of their political opinion and that

Ribeyro’s testimony regarding two physical confrontations with members of the

terrorist group Shining Path established that the terrorists were motivated by his

politics. He also argues that substantial evidence does not support the credibility

findings of the IJ because the preparer of his asylum application was not fluent in

English, and Ribeyro’s testimony, with the aid of an interpreter, was detailed,

coherent, and plausible.

      Substantial evidence supports the finding of the IJ that Ribeyro did not

suffer past persecution or have a well-founded fear that his political opinion will

cause future persecution. It is undisputed that the IJ gave “specific, cogent



                                           4
reasons” for his credibility determinations. In addition, the adverse credibility

findings are supported by substantial evidence.

      The IJ found numerous inconsistencies between Ribeyro’s asylum

application and his testimony at the immigration hearing. Although minor

inconsistencies will not support an adverse credibility finding, inconsistencies that

go “to the heart of [the] asylum claim” are sufficient to support an adverse

credibility finding. Chebchoub v. I.N.S., 257 F.3d 1038, 1043 (9th Cir. 2001); see

also Nreka, 408 F.3d at 1369. The most important inconsistency was the omission

in his application of two physical confrontations with members of Shining Path.

His asylum application focused on threatening phone calls placed by members of

Shining Path and psychological pressures. On the other hand, Ribeyro testified

that members of Shining Path physically assaulted him on two occasions, and that

during the second altercation a gun was pointed at his head and he was given an

ultimatum to leave the country or his family would be killed. This inconsistency

was material and goes “to the heart of [the] asylum claim.” Chebchoub, 257 F.3d

at 1043.

      Ribeyro argues that the inconsistencies between his asylum application and

his testimony was because of his unfamiliarity with the English language. He

contends that he filed the application pro se, it was poorly prepared, and he is not

fluent in English. This argument fails.
                                           5
      At the hearing, Ribeyro had an interpreter who was able to tell his full story.

Although it is clear that the application was prepared by someone who was not

fluent in English, the application is based solely on threatening phone calls and

mental anguish. The application does not mention any kind of physical assaults or

altercations. Substantial evidence supports the adverse credibility findings of the

IJ, but that credibility finding does not end our analysis.

      Because Ribeyro presented corroborating evidence of persecution, the IJ

cannot base the denial of the application solely on the adverse credibility

determination:

      [A]n adverse credibility determination does not alleviate the IJ’s duty
      to consider other evidence produced by an asylum applicant. That is,
      the IJ must still consider all evidence introduced by the applicant. If
      the applicant produces no evidence other than his testimony, an
      adverse credibility determination is alone sufficient to support the
      denial of an asylum application. If, however, the applicant produces
      other evidence of persecution, whatever form it may take, the IJ must
      consider that evidence, and it is not sufficient for the IJ to rely solely
      on an adverse credibility determination in those instances.

Forgue, 401 F.3d at 1287. We must determine whether the IJ properly considered

and rejected the corroborating evidence presented by Ribeyro.

       The IJ considered the testimony of Rafael Robles as evidence of past

persecution, but rejected it because Robles’s application for asylum was

significantly different from Ribeyro’s application. Robles’s application was based

on his former membership in the military and his political activities within the
                                           6
Aprista Party. His application was detailed and stated that Shining Path placed a

bomb in his house. Roble’s application led to a grant of asylum. On the other

hand, Ribeyro’s application was based on threatening telephone calls and

contained only general information. Moreover, his application omitted critical

information regarding two alleged physical assaults with Shining Path. We

conclude that substantial evidence supports the finding of the IJ that Ribeyro did

not suffer past persecution or have a well-founded fear that his political opinion

will cause future persecution.

      Ribeyro also failed to establish that he was entitled to withholding of

removal under the INA, which allows for withholding of removal if an alien can

show that his life or freedom would be threatened on account of race, religion,

nationality, membership in a particular social group, or political opinion. See INA

§ 241(b)(3)(A); 8 U.S.C. § 1231(b)(3)(A). An alien seeking withholding of

removal must establish that he would “more likely than not” be persecuted on

account of one of the protected grounds” if he were to return to the country. See

INS v. Stevic, 467 U.S. 407, 429-30, 104 S. Ct. 2489, 2501 (1984). This standard

is more stringent than the standard for asylum. See Mazariegos v. U.S. Att’y Gen.,

241 F.3d 1320, 1324 n.2 (11th Cir. 2001).

      If “an applicant is unable to meet the ‘well-founded fear’ standard for

asylum, he is generally precluded from qualifying for either asylum or withholding
                                          7
of removal.” Al Najjar, 257 F.3d at 1292-93 (internal citations omitted). Because

Ribeyro failed to meet the lower standard of eligibility for asylum, substantial

evidence supports the denial by the BIA of withholding of removal. We conclude

that Ribeyro failed to meet his burden to show that it was more likely than not that

his life or freedom would be threatened on account of any protected ground.

                                III. CONCLUSION

      Based on the foregoing, we deny Ribeyro’s petition for review.

      PETITION DENIED




                                          8